DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US 6493543 B1 in view of Tanio, US 9748983 B2 or Laporte et al., US 20140347126 A1 and JP 2008258704 A.
Figs. 5-8 of Shin et al. disclose an amplifier comprising:  an out-band extraction unit (106, 108) configured to extract at least one pair of out-bands including a low frequency side out-band and a high frequency side out-band from the predistorted and amplified analog signal; an analog to digital converter (120) configured to convert the extracted in-band and out-bands to digital signals; and a signal processing unit (122, 128) configured to process information included in the digital signals converted by the analog to digital converter and adjust an operation of predistorting (105) an input baseband digital signal to generate the predistorted and amplified analog signal.
Although Shin et al. does not have an in-band extraction unit, Tanio has such teaching in Fig. 1 or Laporte et al. has such teaching in Fig. 3.  Thus, it have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Tanio or of Laporte et al. in the circuit of Shin et al. in order to have an optimum working condition for the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/
 Primary Examiner, Art Unit 2843       
April 6, 2022